DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
Response to Amendment
The Amendment filed on 1/12/2021 has been entered. Claims 42-55, and 57-68 remain pending in the application. 
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 10/8/2020.  
Applicants amendments to the claims have overcome the rejection under 35 USC 112(a) previously set forth in the Final Office Action mailed 10/8/2020.  
Applicants amendments to the claims have overcome the rejection under 35 USC 112(b) previously set forth in the Final Office Action mailed 10/8/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 50-62 and 65-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 50,
Line 11 recites “said hormone-modulating active agent”. There is insufficient antecedent basis for this limitation in this claim. Examiner notes the active agent recited in line 7 of claim 50 is not claimed as hormone-modulating. Appropriate correction is required. Examiner suggests replacing “said hormone-modulating active agent” with “said active agent”. For examination purposes Examiner construes the hormone-modulating active agent to be the same as the active agent of line 7.
Line 12 recites “said sealed biocompatible tubing” There is insufficient antecedent basis for this limitation in this claim. It is unclear if the sealed biocompatible tubing is intended to be the same as the claimed polymeric tubing in line 3 of claim 50. The tubing of line 3 of claim 50 is not claimed as being biocompatible. Additionally the ends of polymeric tubing of line 3 are claimed as being sealed, however the entire tubing itself is not claimed as being sealed. Appropriate correction is required. For examination purposes Examiner construes “said sealed biocompatible tubing” to be the same as the polymeric tubing of line 3 of claim 50. Furthermore “said sealed biocompatible tubing” is construed as requiring the first and second ends to be sealed, not the entire volume of the tube to be enclosed/sealed. Examiner suggests replacing “said sealed biocompatible tubing” with “said polymeric tubing”.
Examiner notes claims 51-62 and 65-66 are similarly rejected by virtue of their dependency on claim 50.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 50-51, 54-55, 60-62 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utkhede (U.S. PG publication 20090104243).
In regard to claim 50,
Utkhede discloses a method of modulating hormone levels in a target tissue in a subject (paragraph [0421], [0450]-[0451]: wherein a corticosteroid or progesterone can be delivered; Examiner notes delivery of a corticosteroid or progesterone would modify hormone levels), the method comprising: 
implanting a polymeric tubing (figure 23, item 2320 and 2310: wherein sheath body 2320 and first drug core 2310 are construed as a polymeric tubing; see paragraph [0574]: wherein the material of the sheath body and first drug core is a polymer and [0449] and [0461]) in said target tissue (paragraph [0775]) and, 
wherein said tubing comprises, prior to implanting: 
[AltContent: ][AltContent: ][AltContent: textbox (Second end)][AltContent: textbox (First end)]
    PNG
    media_image1.png
    278
    196
    media_image1.png
    Greyscale

first and second ends (see figure 23 above); 
a polymeric wall (figure 23, item 2310) extending between the first and second ends (See figure 23 above); and 
an active agent (figure 23, item 2360; paragraph [0421], [0450]-[0451]: wherein a corticosteroid or progesterone or anticancer chemotherapeutic agent can be delivered) distributed throughout said polymeric wall (see figure 23 above; paragraph [0649]), wherein said polymeric wall is permeable to said active agent (paragraph [0649]), and the first and second ends are sealed (see figure 23 above; paragraph [0649]); and 
the polymeric tubing directly delivering said active agent to said target tissue in said subject as said hormone-modulating active agent is released through said polymeric wall of said sealed biocompatible tubing (see 112 rejection above for claim interpretation wherein said sealed biocompatible tubing is construed to be the same as the polymeric tubing and the hormone-modulating active agent is construed to be the same as the active agent; Examiner notes delivery of progesterone would modify hormone levels; and paragraph [0416]: wherein the implant is biocompatible) when implanted in said target tissue (paragraph [0649] and [0775]; Examiner notes item 2310 of the polymeric tubing directly delivers the active agent to the target tissue at the exposed proximal end of item 2310).

Utkhede discloses the method of claim 50, wherein said active agent is a steroid (paragraph [0421], [0450]-[0451]: wherein progesterone can be delivered).
In regard to claim 54,
Utkhede discloses the method of claim 50, wherein said tubing is fabricated from non-biodegradable material (paragraph [0475]: wherein the matrix is non-biodegradeable; and [0631]).
In regard to claim 55,
Utkhede discloses the method of claim 50, wherein said target tissue comprises breast tissue or prostate tissue (paragraph [0775] and [0677]: wherein local delivery of a therapeutic implant is used to treat prostate cancer).
In regard to claim 60,
Utkhede discloses the method of claim 50, wherein said tubing delivers a sustained release of said active agent to said target tissue (paragraph [0013]: the invention provides an implant for sustained delivery of a therapeutic agent to a patient; paragraph [0397] and [0416]).
In regard to claim 61,
Utkhede discloses the method of claim 50, wherein said tubing delivers said active agent to said target tissue for about 5 weeks to about 10 years (paragraph [0585] and [0639]).
In regard to claim 62,
Utkhede discloses the method of claim 50, wherein said polymeric wall comprises a polymer matrix (figure 23, item 2310; paragraph [0596]) and wherein said active agent is distributed throughout said polymer matrix (see figure 23, item 2310 and 2360; paragraph [0649] and [0596]).
In regard to claim 65,
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42-44, 49, 64 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Utkhede (U.S. PG publication 20090104243) as evidence by Kinch (U.S. PG publication 20050153923). 
In regard to claim 42,
Utkhede discloses a method of treating prostate cancer in a subject (paragraph [0775] and [0677]: wherein local delivery of a therapeutic implant is used to treat prostate cancer; paragraph [0580]-[0581]: wherein progesterone or anticancer chemotherapeutic agents can be delivered; Examiner notes the therapeutic implant which can deliver progesterone can be used to treat prostate 
implanting a depot (figure 22, item 2200) in a prostate in said subject (paragraph [0775]: wherein use of a local delivery may be particularly beneficial for treating a tumor site post-surgically, wherein surgical treatment of prostate cancer can be treated and in many embodiments, a tumor is targeted with positioning of the matrix within and/or adjacent the targeted tumor), wherein said depot comprises, prior to said implanting: 
[AltContent: textbox (Second end)][AltContent: textbox (First end)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    263
    202
    media_image2.png
    Greyscale

a biocompatible tubing (figure 22, item 2100 and 2115: wherein plug 2100 and head 2115 are construed as a tubing; paragraph [0416] and [0418]) having a wall (figure 22, item 2115) devoid of any through-hole (see figure 22: wherein wall/head 2115 has no through-holes), a lumen (see figure 22 wherein item 2100 and 2115 define a lumen which drug core 2210 is within), and first and second opposed ends (see figure 22 above), said first and second opposed ends being sealed (see figure 22 above), the lumen defining a fully enclosed volume (see figure 22 wherein the lumen defined by item 2100 and 2115 is a fully enclosed volume which drug core 2210 is within); and 

In regard to claim 43,
Utkhede as evidence by Kinch teaches the method of claim 42. Utkhede discloses wherein said depot is elastomeric silicone tubing (see paragraph [0646]; wherein part of the depot is elastomeric silicone tubing).
In regard to claim 44,
Utkhede as evidence by Kinch teaches the method of claim 42. Utkhede discloses wherein said hormone-modulating active agent is selected from the group consisting of cholesterol, estradiol, progesterone, testosterone, corticosteroid, derivatives thereof, and synthetic analogs thereof (figure 22, item 2260; paragraph [0580]-[0581]: wherein progesterone is construed as the hormone-modulating active agent).
In regard to claim 49,
Utkhede as evidence by Kinch teaches the method of claim 42. Utkhede discloses wherein said depot is configured to deliver said hormone-modulating active agent to said prostate for about 5 weeks to about 10 years (paragraph [0585] and [0639]).
In regard to claim 64,

Utkhede discloses further comprising a fill port (figure 22, item 2220; Examiner notes sheath body 2220 functions as a fill port as it is used to facilitate filling the tubing with the drug) attached to the biocompatible tubing (see figure 22).
In regard to claim 68,
Utkhede discloses a method of treating prostate cancer in a subject (paragraph [0775] and [0677]: wherein local delivery of a therapeutic implant is used to treat prostate cancer; paragraph [0580]-[0581]: wherein progesterone or an anticancer drug is delivered; Examiner notes the therapeutic implant which can deliver progesterone can be used to treat prostate cancer as evidence by Kinch who supports that progesterone and docetaxel an anticancer drug can be delivered to treat prostate cancer see paragraph [0290]-[0291] of Kinch), the method comprising: 
implanting a depot (figure 19A, item 1900) in a prostate in said subject (paragraph [0775]; wherein use of a local delivery may be particularly beneficial for treating a tumor site post-surgically, wherein surgical treatment of prostate cancer can be treated and in many embodiments, a tumor is targeted with positioning of the matrix within and/or adjacent the targeted tumor; paragraph [0624]-[0625]), wherein said depot comprises, prior to said implanting: 
[AltContent: textbox (Wall)][AltContent: arrow][AltContent: textbox (Second sealed end)][AltContent: textbox (First sealed end)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    250
    401
    media_image3.png
    Greyscale


a polymer matrix (figure 19A, item 1970; paragraph [0010] and [0624]: wherein the matrix is formed of silicone) extending between the first and second ends (see figure 19a above), the polymer matrix having substantially uniform physical and material properties (see figure 19A; paragraph [0423], [0012], [0418]-[0419], and [0426]; Examiner notes substantially uniform is construed as encompassing a matrix that has uniform physical and material properties and slightly non-uniform physical and material properties and it is Examiner’s position that the matrix has substantially uniform physical (see figure 19A) and material properties); and
 a hormone-modulating active agent (paragraph [0580]-[0581]: wherein progesterone is construed as the hormone-modulating active agent; paragraph [0560]) distributed throughout said polymer matrix (paragraph [0012]), wherein said polymer matrix is permeable to said hormone-modulating active agent (paragraph [0624]-[0625]), 
the polymer matrix directly delivering said hormone-modulating active agent to said prostate in said subject as said hormone-modulating active agent is released through a wall (see figure 19A above) of said polymer matrix when implanted in said prostate in said subject (paragraph [0625] and paragraph [0775]).
Claim 45 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Utkhede (U.S. PG publication 20090104243) as evidence by Kinch (U.S. PG publication 20050153923) further in view of Moss (WO 2012170578).
In regard to claim 45,
Utkhede as evidence by Kinch teaches the method of claim 42.
Utkhede as evidence by Kinch fails to disclose wherein said hormone-modulating active agent is present in said depot at a concentration of about 0.0001 mg to about 10 mg per cm of depot.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Utkhede as evidence by Kinch to include wherein said hormone-modulating active agent is present in said depot at a concentration of about 0.0001 mg to about 10 mg per cm of depot, as taught by Moss, as Moss teaches the amount of active agent in the tubing capable of being modified depending on the desired release rate, the effective agent used and the polymers used and that the concentration of hormone-modulating active agent depends on several factors, one of ordinary skill would be motivated to modify Utkhede as evidence by Kinch depending on the desired treatment result to teach wherein said hormone-modulating active agent is present in said depot at a concentration of about 0.0001 mg to about 10 mg per cm of depot as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
In regard to claim 67,

Utkhede as evidence by Kinch fails to disclose wherein said hormone-modulating active agent is selected from the group consisting of an anti-estrogen, an anti-androgen, a selective estrogen receptor modulator (SERM), and a selective estrogen receptor down-regulator.
Moss teaches wherein said hormone-modulating active agent is selected from the group consisting of an anti-estrogen, an anti-androgen, a selective estrogen receptor modulator (SERM), and a selective estrogen receptor down-regulator (page 17, line 21-27: wherein androgen inhibitors such as flutamide can be delivered to target tissue).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Utkhede as evidence by Kinch to substitute the hormone-modulating active agent of Utkhede as evidence by Kinch for flutamide, as taught by Moss, because the substitution is a simple substitution that would yield the same predictable result of treating prostate cancer as evidence by Kinch who teaches both progesterone or flutamide are suitable for treatment of prostate cancer (see paragraph [0290]-[0291] of Kinch).  Furthermore Utkhede discloses modifications can be made (see paragraph [0778] of Utkhede).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Utkhede (U.S. PG publication 20090104243) as evidence by Kinch (U.S. PG publication 20050153923) further in view of Lennernas (U.S. PG publication 20080286205).
In regard to claim 46,
Utkhede as evidence by Kinch teaches the method of claim 42.
Utkhede as evidence by Kinch fails to disclose wherein said delivery of said hormone-modulating active agent to said prostate is at an average level of about 50 nM to about 1000 nM of said hormone-modulating active agent in said prostate.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Utkhede to substitute the hormone-modulating active agent of Utkhede for flutamide, as taught by Lennernas, because the substitution is a simple substitution that would yield the same predictable result of treating prostate cancer as evidence by Kinch who teaches both progesterone or flutamide are suitable for treatment of prostate cancer (see paragraph [0290]-[0291] of Kinch) and to include wherein said delivery of said hormone-modulating active agent to said prostate is at an average level of about 50 nM to about 1000 nM of said hormone-modulating active agent in said prostate, as taught by Lennernas, for the purpose of providing a level of hormone-modulating active agent that is both effective but also reduces negative side effects (paragraph [0051]-[0053] of Lennernas). Additionally Utkhede discloses modifications can be made (see paragraph [0778] of Utkhede).
Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Utkhede (U.S. PG publication 20090104243) as evidence by Kinch (U.S. PG publication 20050153923) further in view of Kloke (U.S. PG publication 20110229457).
In regard to claim 47,
Utkhede as evidence by Kinch teaches the method of claim 42.
Utkhede as evidence by Kinch fails to disclose wherein a level of said hormone-modulating active agent in blood plasma is about 95% or less when compared to a level of said hormone-modulating active agent in said prostate.  
Kloke teaches a level of said hormone-modulating active agent (docetaxel which is an anticancer chemotherapeutic drug) in blood plasma is less when compared to a level of said hormone-modulating 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Utkhede as evidence by Kinch who teaches a hormone-modulating active agent is locally delivered (paragraph [0775], [0677], and [0451] of Utkhede) to include wherein a level of said hormone-modulating active agent in blood plasma is about 95% or less when compared to a level of said hormone-modulating active agent in said prostate, as taught by Kloke, as Kloke teaches that the amount of pharmaceutical substance detectable at a biologically-significant level in the blood plasma of the subject is dependent on the location of the implanted structure and further wherein the level of said hormone-modulating active agent in blood plasma is about 95% or less when compared to the level of said active agent in said prostate as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Examiner notes Utkhede supports that anticancer chemotherapeutic agents can be delivered (see paragraph [0451] of Utkhede).
In regard to claim 48,
Utkhede as evidence by Kinch teaches the method of claim 42.
Utkhede as evidence by Kinch fails to disclose wherein said hormone-modulating active agent is present in a non-target tissue from a substantially undetectable level to about 10 nM.
Kloke teaches a level of said hormone-modulating active agent (docetaxel which is an anticancer chemotherapeutic drug) in non-target tissue is not detectable at a biologically-significant level 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Utkhede as evidence by Kinch who teaches a hormone-modulating active agent is locally delivered (paragraph [0775], [0677], and [0451] of Utkhede) to include wherein said hormone-modulating active agent is present in a non-target tissue from a substantially undetectable level to about 10 nM, as taught by Kloke, as Kloke teaches that the amount of pharmaceutical substance detectable at a biologically-significant level in the blood plasma of the subject is dependent on the location of the implanted structure and further wherein said hormone-modulating active agent is present in a non-target tissue from a substantially undetectable level to about 10 nM as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Examiner notes Utkhede supports that anticancer chemotherapeutic agents can be delivered (see paragraph [0451] of Utkhede).
Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Utkhede (U.S. PG publication 20090104243) further in view of Moss (WO 2012170578) as evidence by Kinch (U.S. PG publication 20050153923).
In regard to claim 52,
Utkhede discloses the method of claim 50.
Utkhede fails to disclose wherein said active agent lowers androgen levels.
Moss teaches delivering an active agent to a prostrate (page 27, line 27-page 28, line 9; page 5, line 11-19: wherein the active pharmaceutical ingredient can be progesterone or a corticosteroid; page 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the active agent of Utkhede who discloses using the implant in oncology and specifically in treatment of prostate tumors (paragraph [0677] of Utkhede) with an active agent that lowers androgen levels, as taught by Moss, for the purpose of delivering an effective antiproliferative agent (page 17, line 21-27 of Moss) and as evidence by Kinch who teaches both progesterone or flutamide are suitable for treatment of prostate cancer (see paragraph [0290]-[0291] of Kinch). 
In regard to claim 53,
Utkhede discloses the method of claim 50.
Utkhede fails to disclose wherein said active agent is selected from the group consisting of an anti-estrogen, an anti-androgen, a selective estrogen receptor modulator (SERM), a selective estrogen receptor down-regulator, and an inhibitor of poly adenosine diphosphate (ADP) ribose polymerase (PARP).
Moss teaches delivering an active agent to a prostrate (page 27, line 27-page 28, line 9; page 5, line 11-19: wherein the active pharmaceutical ingredient can be progesterone or a corticosteroid; page 17, line 21-27: wherein leuprolide acetate or flutamide can be the active pharmaceutical ingredient), wherein said active agent is selected from the group consisting of an anti-estrogen, an anti-androgen, a selective estrogen receptor modulator (SERM), a selective estrogen receptor down-regulator, and an inhibitor of poly adenosine diphosphate (ADP) ribose polymerase (PARP) (page 17, line 21-27: wherein leuprolide acetate or flutamide can be the active pharmaceutical ingredient).
. 
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Utkhede (U.S. PG publication 20090104243) further in view of Moss (WO 2012170578).
In regard to claim 57,
Utkhede discloses the method of claim 50.
Utkhede fails to disclose wherein said active agent is present in said tubing at a concentration of about 0.0001 mg to about 10 mg per cm of tubing.
Moss teaches delivering said active agent to said prostate (page 27, line 27-page 28, line 9; page 5, line 11-19: wherein the active pharmaceutical ingredient can be progesterone or a corticosteroid; page 17, line 21-27: wherein leuprolide acetate or flutamide can be the active pharmaceutical ingredient), the amount of active agent in the tubing capable of being modified depending on the desired release rate, the effective agent used and the polymers used (page 19, line 31-page 20, line 4) and further states “As would be readily understood by one skilled in the art, the amounts, materials and dimensions depend on the method of administration, the effective agent used, the polymers used, the desired release rate and the like. Likewise, actual release rates and release duration depend on a variety of factors in addition to the above such as the disease state being treated, the age and condition of the patient, the route of administration as well as other factors which would be readily apparent to those skilled in the art” (page 19, line 31-page 20, line 4).
. 
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Utkhede (U.S. PG publication 20090104243) further in view of Lennernas (U.S. PG publication 20080286205) as evidence by Kinch (U.S. PG publication 20050153923).
In regard to claim 58,
Utkhede discloses the method of claim 50.
Utkhede fails to disclose wherein after said implanting, an average level of said active agent in said target tissue is in the range of about 50 nM to about 1000 nM.
Lennernas teaches wherein after said implanting, an average level of said active agent (flutamide; paragraph [0043]) in said target tissue (paragraph [0027]) is in the range of about 50 nM to about 1000 nM (paragraph [0051]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Utkhede to substitute the active agent of Utkhede for flutamide, as taught by Lennernas, because the substitution is a simple substitution that would yield the same predictable result of treating prostate cancer as evidence by Kinch who teaches .
Claims 59 are rejected under 35 U.S.C. 103 as being unpatentable over Utkhede (U.S. PG publication 20090104243) further in view of Kloke (U.S. PG publication 20110229457).
In regard to claim 59,
Utkhede teaches the method of claim 50.
Utkhede fails to disclose wherein said active agent is present in a non-target tissue from a substantially undetectable level to about 10 nM.
Kloke teaches a level of said active agent in non-target tissue is not detectable at a biologically-significant level (paragraph [0113] of Kloke: wherein the pharmaceutical substance is delivered to a localized site in the subject but is not detectable at a biologically-significant level in the blood plasma of the subject; paragraph [0387]; see table 2 wherein docetaxel is used to treat prostate cancer) and that the amount of pharmaceutical substance detectable at a biologically-significant level in the blood plasma of the subject is dependent at least on the location of the implanted structure (see paragraph [0113]-[0114] of Kloke).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Utkhede who teaches an active agent is locally delivered (paragraph [0775], [0677], and [0451] of Utkhede) to include wherein said active agent is present in a non-target tissue from a substantially undetectable level to about 10 nM, as taught by Kloke, as Kloke teaches that the amount of pharmaceutical substance detectable at a biologically-significant level in the blood plasma of the subject .
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Utkhede (U.S. PG publication 20090104243) as evidence by Kinch (U.S. PG publication 20050153923) further in view of Atanasoska (U.S. PG publication 20100331760).
In regard to claim 63,
Utkhede as evidence by Kinch teaches the method of claim 42.
Utkhede as evidence by Kinch fails to disclose wherein the biocompatible tubing has an intertwined, double-helical form.
Atanasoska teaches delivering an implant to the prostate (paragraph [0044]), wherein the implant may be any suitable shape, such as a patch, helix, ring, etc. (paragraph [0043]). 
It would have been an obvious matter of design choice to modify Utkhede as evidence by Kinch to include wherein the biocompatible tubing has an intertwined, double-helical form since applicant has not disclosed that having wherein the biocompatible tubing has an intertwined, double-helical form solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the biocompatible tubing has an intertwined, double-helical form, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Examiner notes one of ordinary skill in the art would recognize in view of the teachings of Atanasoska that the depot of .
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Utkhede (U.S. PG publication 20090104243) further in view of Atanasoska (U.S. PG publication 20100331760).
In regard to claim 66,
Utkhede discloses the method of claim 50.
Utkhede fails to disclose wherein the tubing has an intertwined, double-helical form.
Atanasoska teaches delivering an implant to the prostate (paragraph [0044]), wherein the implant may be any suitable shape, such as a patch, helix, ring, etc. (paragraph [0043]). 
It would have been an obvious matter of design choice to modify Utkhede to include wherein the tubing has an intertwined, double-helical form since applicant has not disclosed that having wherein the biocompatible tubing has an intertwined, double-helical form solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the tubing has an intertwined, double-helical form, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Examiner notes one of ordinary skill in the art would recognize in view of the teachings of Atanasoska that the tubing of Utkhede could be any suitable shape (dependent on the anatomy of the patient) including having the tubing as an intertwined, double-helical form.
Response to Arguments
Applicant’s arguments with respect to claim 42 and the claims that depend from claim 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/12/2021 in regard to claim 50 and its dependent claims have been fully considered but they are not persuasive. Applicant argues on page 7-8 in regard to claim 50 that Utkhede fails to disclose or suggest an active agent distributed throughout a polymeric wall. Examiner respectfully disagrees as detailed above an active agent is distributed throughout polymeric wall 2310. Applicant argues that both ends 412 and 414 are open to facilitate release of the therapeutic agent. Examiner notes the ends identified are sealed as shown in figure 23 above. Applicant argues on page 8 that the therapeutic agent is not directly delivered to the target tissue because the impermeable sheath surrounds the drug core. Examiner respectfully disagrees since the exposed surface of the drug core 2310 directly delivers the active agent as discussed in paragraph [0649]. Applicant argues on page 8-9 that the claims dependent from claim 50 are allowable for the reasons provided in traversing the rejection of claim 50. See response to arguments with regard to claim 50 above. 
Applicant's arguments filed 1/12/2021 in regard to claim 68 have been fully considered but they are not persuasive. Applicant argues on page 8 that claim 68 depends from claim 50 and includes all of the features of the base claim plus additional features. Examiner disagrees as claim 68 is an independent claim. Examiner will consider the arguments drawn to Utkhede in regard to claim 50 for claim 68. Applicant argues on page 7 that Utkhede fails to disclose or suggests an active agent distributed throughout a polymeric wall. Examiner respectfully disagrees as detailed above an active agent is distributed throughout polymeric matrix 1970. Applicant argues that both ends 412 and 414 are open to facilitate release of the therapeutic agent. Examiner notes the ends identified are sealed as shown in figure 19A above. Applicant argues on page 8 that the therapeutic agent is not directly delivered to the target tissue because the impermeable sheath surrounds the drug core. Examiner respectfully disagrees since the exposed surface of the matrix directly delivers the hormone-modulating active agent as discussed in paragraph [0625].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783